Citation Nr: 0122977	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  94-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for a right ankle 
disorder, including arthritis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1978 
to June 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  
Service connection was denied for left and right ankle 
disabilities by an October 1991 Board decision.  After having 
determined in June 1993 that new and material evidence had 
been submitted with regard to the appellant's claims of 
entitlement to service connection for left and right ankle 
disabilities, the RO reopened the claims, which the Board 
again denied in a September 1996 decision.  However, an 
August 1998 decision by the United States Court of Appeals 
for Veterans Claims (Court) vacated the September 1996 Board 
decision and remanded the claims.  Thereafter, the case was 
remanded by the Board to the RO in January 1999 for 
additional development.  


FINDINGS OF FACT

1.  The appellant is shown to have residuals of left ankle 
injuries sustained in service.  

2.  A right ankle disability is not shown in service.  

3.  Degenerative arthritis of the ankles is not shown to have 
been manifested to a compensable degree within the first year 
after service.  

4.  A right ankle disability is shown to be causally or 
etiologically related to the appellant's left ankle 
condition.  



CONCLUSIONS OF LAW

1.  Residuals of left ankle injuries were incurred in 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(b) & (d) (2000).  

2.  A right ankle disorder was not incurred in or aggravated 
by military service, nor may arthritis of the right ankle be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).  

3.  A right ankle disability is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 5107(West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has bilateral ankle disorders 
that are related to repeated ankle injuries he sustained in 
military service, and that arthritis was shown and diagnosed 
in his ankles within the first year after his separation from 
service.  He has indicated that to compensate for his left 
ankle disability he has had to place more weight on his right 
ankle and foot.  At a November 1993 Regional Office hearing, 
the appellant testified that a VA physician diagnosed 
degenerative arthritis of the ankles in 1989, based on X-rays 
and symptoms of swelling and limitation of motion.  

The Board finds that the August 1993 Statement of the Case, 
along with the Supplemental Statements of the Case issued in 
August 1994, June 2000, and January 2001, have provided the 
appellant with sufficient notification as to what evidence is 
necessary to establish service connection for bilateral ankle 
disorders, including degenerative arthritis.  Additionally, 
the Board notes that (1) the RO has sought to obtain all 
medical evidence identified by the appellant as pertinent to 
his claim; (2) the appellant has provided testimony at a 
Regional Office hearing with regard to his claims; and (3) 
the appellant has not indicated any additional evidence that 
would be helpful in evaluating his claims.  Given these 
facts, the Board concludes that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103(a).  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Notes: The 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Service medical records show that the appellant was treated 
on several occasions for injuries to his left ankle.  In 
April 1979, he was treated for a soft tissue injury of the 
left ankle after stepping in a hole while jogging.  Swelling 
was noted in the left lateral malleolar area, with pain 
elicited on weight bearing and flexion.  No fracture was 
seen, and the diagnosis was a left ankle sprain.  In July 
1979, he sustained another left ankle injury when he stepped 
in a hole while playing soccer.  Swelling without 
discoloration was noted.  X-rays revealed soft tissue 
swelling but no fracture.  The diagnosis was a soft tissue 
injury of the left ankle, which was casted.  Later in July 
1979, the appellant complained of pain in the left lateral 
malleolar area.  A left ankle sprain was diagnosed, and he 
was placed on a profile that restricted him from running or 
marching.  In March 1984, the appellant sustained a left 
ankle injury while playing racquetball, and was diagnosed 
with a mildly tender left ankle that was described as a 
sprain.  There was no evidence of a fracture, and, several 
days later, the appellant was described as better, with the 
swelling and pain in the ankle reported as gone.  In a 
December 1987 report of medical history, the appellant 
indicated he had arthritis, rheumatism, or bursitis, but 
denied foot trouble, lameness, and bone, joint, or other 
deformity.  The examiner's summary at the end of the report 
did not include any findings with respect to the appellant's 
ankles.  At a December 1987 Medical Board examination, 
evaluation of the appellant's feet and lower extremities 
revealed normal findings.  

Following his separation from service, the appellant 
underwent a VA medical examination in August 1988, at which 
time he gave a history of frequent ankle sprains since an 
initial sprain in 1980 during physical training.  The 
examination revealed no evidence of swelling in the ankles, 
which had 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  The diagnoses included a history of ankle 
sprains in the past.  

At a September 1989 VA medical examination, the appellant 
complained of constant pain in his ankles, with a feeling 
that they were sprained, which caused problems with flexion, 
movement, and weight-bearing.  Physical examination revealed 
that range of motion in each ankle was from 5 to 48 degrees, 
and that there was tenderness in the area of the ankle 
joints, without swelling or tenderness.  X-rays revealed that 
the ankles were unremarkable.  

When examined by VA in April 1991, the appellant reported 
that being on his feet for a prolonged period of time caused 
bilateral ankle pain.  He stated that he had experienced 
aching in his ankles since 1987.  Range of motion testing of 
the ankles revealed 10 degrees of dorsiflexion in each ankle 
and 41 and 38 degrees of plantar flexion in the right and 
left ankles, respectively.  X-rays revealed a normal left 
ankle.  The diagnosis was residuals of bilateral ankle 
sprains.  

At a May 1993 VA examination, the appellant complained of 
morning stiffness and soreness in his ankles that was helped 
by soaking the ankles in hot water.  It was noted that he was 
wearing ankle supports at the time of the examination, and 
that he walked slowly and stiff-leggedly, without bending his 
ankles very much.  Active dorsiflexion and plantar flexion of 
the ankles were 10 and 15 degrees, respectively, while 
passive dorsiflexion and plantar flexion were 20 and 60 
degrees, respectively.  Passive inversion and eversion of the 
ankles were 50 and 10 degrees, respectively.  There was no 
diffuse tenderness by palpation over the ankle joints, but 
there was some tightness of the heel cords noted.  X-rays of 
the ankles were normal, showing no gross abnormalities.  The 
impression was chronic sprain of both ankles by history.  

Private medical records show that the appellant was treated 
in November 1991 for pain in his right foot after twisting 
the foot when he stepped up on an uneven surface.  Physical 
examination revealed tenderness in the bottom of the right 
foot.  He was seen in January 1992 for treatment of right 
ankle pain after slipping off a truck and twisting the ankle.  
The impression was an ankle sprain.  A September 1998 
outpatient record noted arthralgia of the ankles without 
active joint disease.  

VA outpatient records, dated from 1989 to 1998, show 
diagnoses of arthritic ankles in March 1993, October 1992, 
March 1993, September 1993, April 1994, January 1998, and 
February 2000.  No abnormalities were noted on X-rays of the 
ankles in October 1992.  

In a September 1998 medical statement, T. A. Bella, M.D., a 
family practitioner, diagnosed synovitis of the ankles.  In a 
subsequent medical statement, dated in October 2000, Dr. 
Bella reported that he had treated the appellant for eight 
years for multiple medical conditions that included low back, 
knee, and ankle pain, and that over the past two years the 
pain in both ankles had continually increased.  The physician 
indicated that the appellant had provided a history of 
multiple ankle sprains while in the military, and that, 
without a doubt, repeated trauma had weakened the connective 
tissue (i.e. ligaments, tendon, cartilage) and directly 
caused his chronic, progressive ankle pain.  Dr. Bella opined 
that the continued complaints of severe progressing pain 
indicated the appellant was having deterioration of his ankle 
joints that was directly attributed to the multiple ankle 
injuries he sustained in service, and that the swelling in 
the ankles would continue to progress as is typical of 
degenerative joint disease or osteoarthritis.  Dr. Bella 
stated that he felt the appellant's ankle condition would 
worsen and that bone deterioration in the ankles would result 
in the degenerative joint disease.  

I.  Residuals of Left Ankle Injuries

The evidence shows that the appellant was treated on three 
occasions during service for left ankle sprains.  Since 
service he has continued to receive treatment for disability 
in the left ankle.  A private physician has expressed an 
opinion that the appellant's current ankle disability is 
related to the ankle injuries he sustained in service.  Given 
the medical evidence of a left ankle disability in service 
and the continued treatment since service for disability in 
the left ankle, along with the private physician's opinion as 
to the etiology of the current left ankle problems, the Board 
finds that the provisions of 38 C.F.R. § 3.303(c) concerning 
continuity of symptomatology have been met with regard to the 
appellant's left ankle condition.  Therefore, service 
connection is warranted for residuals of left ankle injuries.  

II.  A Right Ankle Disorder

Service medical records show no complaint or finding of any 
right ankle disorder.  As noted above, while the appellant 
indicated he had arthritis, rheumatism, or bursitis on a 
December 1987 report of medical history, he denied foot 
trouble, lameness, and bone, joint, or other deformity, and 
there were no findings with respect to the ankles in the 
examiner's summary at the end of the report.  Evaluation of 
the appellant's feet and lower extremities at the December 
1987 Medical Board examination revealed normal findings.  

While the private physician has indicated that the appellant 
has bilateral ankle disabilities that are related to multiple 
ankle sprains sustained in service, the Board notes that such 
opinion is based on history provided by the appellant as to 
ankle sprains sustained in service.  However, there is no 
medical evidence that demonstrates the appellant experienced 
any right ankle injuries in service.  The first medical 
evidence of any right ankle injury is the January 1992 
incident where the appellant twisted his right ankle.  While 
arthritis was diagnosed in the ankles during the first year 
after the appellant's separation from service, there is no X-
ray evidence of an arthritic condition in the right ankle.  
Hence, the evidence does not demonstrate that arthritis of 
the right ankle was manifested to a compensable degree within 
one year after service so as to permit a grant of service 
connection based on a presumption of service incurrence of 
osteoarthritis in the right ankle.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

However, in carefully evaluating the medical statement from 
the private physician, the Board is of the opinion that the 
physician's statement maybe construed to indicate that the 
appellant's right ankle disability is related to the left 
ankle injuries sustained in service.  The Board notes that 
the appellant has indicated that he feels that his left ankle 
problems over the years have caused him to have to place more 
weight on his right ankle and foot.  

Resolving reasonable doubt in favor of the appellant because 
there appears to be an approximate balance of the positive 
and negative evidence, the Board finds that service 
connection is warranted for right ankle disability as being 
secondary to the left ankle disability for which service 
connection has been granted above.  


ORDER

Service connection for residuals of left ankle injuries is 
granted.  

Secondary service connection for a right ankle disorder is 
granted.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

